Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Election/Restrictions
1.	Applicant’s election without traverse of Group I, claims 1-13, in the reply filed on 04/09/2021 is acknowledged.
2.	Claims 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/09/2021.

Specification
3.	The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical, and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any further amendment(s) that applicant(s) may file.
	Applicant(s) is also requested to complete the status of the copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.




Claim Rejections - 35 USC § 112 (Second Paragraph)
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	Claim 1 recites the limitation "neodymium" in lines 6 & 7.  There is insufficient antecedent basis for this limitation in the claim.
B.	Claim 2 recites the limitation "neodymium" in lines 2 & 3.  There is insufficient antecedent basis for this limitation in the claim.
C.	Claim 3 recites the limitation "neodymium" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
D.	Claim 8 recites the limitation "rhodium" in lines 2 & 3.  There is insufficient antecedent basis for this limitation in the claim.
E.	Claim 9 recites the limitation "rhodium" in lines 4 & 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US 9,522,360 B2).
	Schmidt et al. ‘360 discloses a three-way catalyst system comprising: a first three-way catalyst on an inert catalyst support which is a double-layer catalyst comprising a first layer on the inert catalyst support, comprising active alumina, a cerium/zirconium mixed oxide and palladium as a catalytically active noble metal and a second layer applied to the first layer and in direct contact with the exhaust gas to be purified, comprising active alumina and rhodium as a catalytically active noble metal, wherein the second layer is free of cerium and cerium containing materials and does not contain any catalytically active noble metal besides rhodium, and a second three-way catalyst, etc. (See col. 7, claim 1 & col. 8, claim 15).  The second layer of the first three-way catalyst comprises a neodymium/zirconium mixed oxide (See col. 8, claim 13).  The weight ratio of neodymium oxide to zirconium oxide in the neodymium /zirconium mixed oxide of the second layer of the first three-way catalyst is from 0.2 to 0.5 (See col. 8, claim 16).  See also entire reference for further details.
	The reference appears to teach the claimed exhaust gas purifying catalyst comprising the claimed catalytic structure and catalytic components as recited in the instant claims.  While the reference does not teach specific concentration of the neodymium contained in the first layer relative to the second layer of the disclosed catalyst, finding an optimum amount of the metal (neodymium) to prima facie obvious to a person having the ordinary skill in the art at the time the invention was made, in view of In re Boesch.

Conclusion
6.	Claims 1-16 are pending.  Claims 1-13 are rejected.  Claims 14-16 are withdrawn due to nonelected (distinct) invention(s).  No claims are allowed.

Contacts
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:00 am – 4:30 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman, can be reached at 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
May 19, 2021